—Appeal from order, Supreme Court, Bronx County (Robert Seewald, J.), entered December 22, 1999, which denied petitioner’s first application for a writ of habeas corpus and dismissed the petition, and granted his second petition, converted to a CPLR article 78 petition, to the extent of direct*354ing the New York State Department of Correctional Services to recompute his tentative release date, unanimously dismissed, without costs.
Since it has been determined that petitioner has been released to parole supervision, his appeal is moot. Were we not to dismiss, we would find no basis for any relief other than the relief granted by Supreme Court. Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Friedman, JJ.